DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
Claims 1, 5 and 8-21 are currently pending.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 20 and 21 recite “branched or cyclic alkyl having 1 to 25 C atoms.” Also, claims 1, 20 and 21 recite “branched alkoxy group with 1 to 12 C atoms.”  However, the claims 
Claim 5 recites groups P, L’, La and Sp. However, it is not clear if the groups have the same meaning of claim 1 or different meaning. Appropriate correction is required. 
Claim 11 recites “preferably a single bond.” The term, “preferably” is indefinite, unclear and vague.  Applicants have failed to address the claims to particularly point out and distinctly claim the invention. The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability. The claim includes both a broad and narrower definition, which renders the claim indefinite.
Claim 18 recites “The liquid crystalline display of claim 8”. However, there is no display in claim 8. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. It appears the claim should depend on claim 15.
Claims 20 and 21 recite “L is P-Sp-…Sp is a spacer group that is optionally substituted by one or more groups P…”  In addition, claim 21 recites “halogenated compounds containing a group P” However, applicants have failed to define P in claims 20 and 21.  Does the “P groups” have the same or different meaning? The claims as written are indefinite and unclear.
Claims 8-10, 12-17 and 19 depends on independent claim 1; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
7.	Claim 1, 5 and 8-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 and 9-23 of copending Application No.16/855,447 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘647 recite a compound represented by formulae I1-1-1 to I2-4-6, which are equivalent and obvious variant of each other compounds.  The present claims indicated above also cover the liquid crystalline display and methods, which overlap the claims 2-7 and 9-23 of copending Application No.16/855,447, and thus , render the present claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Archetti et al. (WO 2014/090362 A1; citations from Saito USPGPUB 2015/0322342 A1).
	Regarding claims 1 and 8-19, Archetti et al. teach suitable and preferred mesogenic co-monomers (compounds; [0211]), particularly for use in PSA displays having a liquid crystalline medium (mixtures;  see examples) , selected from formulae M2 and M3
    PNG
    media_image1.png
    158
    314
    media_image1.png
    Greyscale
which corresponds to formulae I1-1-1, I1-2-2, I1-1-3, I1-1-7 and  I1-1-8 of the instant claims 1; or formula M13: 
    PNG
    media_image2.png
    88
    390
    media_image2.png
    Greyscale
which corresponds to formula I2-1-1, I2-1-2, I2-1-3, I2-1-4, I2-1-5, I2-1-6 of the instant claims  wherein P1 to P2 each independently of another is a polymerisable group consisting of acrylate or methacrylate [0212], Sp1 to Sp2 2  wherein p2 is 2, 3, 4, 5 or 6 or a single bond [0213], R is H, r denotes 0, 1, 2, 3, or 4 [0223] and L is defined as the following: 
    PNG
    media_image3.png
    51
    301
    media_image3.png
    Greyscale
[0221] and 
    PNG
    media_image4.png
    239
    320
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    171
    281
    media_image5.png
    Greyscale
[0227]. 
	Although Archetti et al. do not explicitly disclose any examples of the compounds having at least one substitute L that denotes an alkoxy group with 1 to 12 C atoms that is straight-chain or branched and is optionally fluorinated as instantly claimed, Archetti et al. explicitly teach in paragraph [0227] that L on each occurrence, identically or differently, is more preferably F, CH3, OCH3, COCH3 or OCF3. Archetti et al. teach particular preference is given to the polymerisable compounds of the formula M in view of providing suitable polymerisation, low threshold voltages, low rotational viscosities and pretilt angles [0230-0232]. Therefore, one of ordinary skill in the art would be motivated to have at least one of L of formulas M as taught by Archetti et al. to include OCH3, or OCF3 in view of providing suitable polymerisation, low threshold voltages, low rotational viscosities and pretilt angles. Also, one of ordinary skill in the 
	Regarding claim 9, Archetti et al. teach a liquid crystalline medium (abstract, claims and examples) comprising – a polymerizable component a) comprising one or more polymerisable M compounds [0211], which meets the limitation of formula I1, I2, I3 or I7 as defined by claim 3, and a liquid crystalline liquid crystalline component B) comprising one or more mesogenic or liquid crystalline compounds.
	Regarding claims 10-12, Archetti et al. teach liquid crystalline medium comprises one or more polymerisable M compounds [0211], one or more compounds of formulas IIA to IIC: 
    PNG
    media_image6.png
    177
    292
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    83
    317
    media_image7.png
    Greyscale
 [0050-0058], which meets the limitation of formulae CY and PY as recited by instant claim 10 and one or more compounds of formula 
    PNG
    media_image8.png
    139
    297
    media_image8.png
    Greyscale
 and/or formula IIII 
    PNG
    media_image9.png
    89
    290
    media_image9.png
    Greyscale
 [0068-0077] meeting the limitations of formula AN1 or ZK1 and AN or ZY  and/or ZK as instantly claimed. 

Regarding claim 14, Archetti et al. teach a process of preparing a liquid crystalline medium comprising mixing one or more mesogenic or liquid-crystalline compounds with one or more compounds of formula M and optionally with further liquid-crystalline compounds and/or additives (examples, claim 13 and [0232]).
Regarding claim 15, Archetti et al. teach a liquid crystalline display comprising a liquid crystalline medium (claim 16). 
Regarding claim 16, Archetti et al. teach a liquid crystalline display, which is a PSA display (claim 17).
Regarding claim 17, Archetti et al. teach a liquid crystalline display which is PS-VA display (claim 17). 
Regarding claims 18-19, Archetti et al. teach a liquid crystalline display as well as a process for producing a LCD comprising two substrate, at least one is transparent to light, an electrode provided on each substrate or two electrodes on only one of the substrates, and located between the substrates a layer of the liquid crystalline medium, wherein the polymerizable (mesogenic) compounds are polymerized between the substrates of the display (claims and examples).
Claim Rejections - 35 USC § 102  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim(s) 20-21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Oguma et al. (US 2004/0002576 A1).
	Regarding claims 20-21, Oguma et al. teach a compound represented by Compound Q [0405]:

    PNG
    media_image10.png
    103
    291
    media_image10.png
    Greyscale
, which meets the limitation of formula II1 wherein both R denotes Pg-Sp,  Sp is a single bond, Pg denotes OH, L on each represents Cl as instantly claimed. 
Response to Arguments
14.	Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive. Applicant’s principle arguments are the following:
	A) Applicants argue that Saito discloses and is principally directed to a self-aligning additive for liquid crystalline mixtures, of formula I. Formula I is not relevant to the presently claimed. Saito discloses a preferred embodiment encompassing polymerizable compounds M, of the extremely broad generic formula. The Office Action selects just five structures. In fact, only M2, M3 and M13 of Saito are relevant to the claims herein. Even with respect to these three structures, should they be selected from the 41, additional selections must be made. It is also noted that in independent claim 5 herein, Saito does not disclose or suggest reactive mesogens meeting even generically structures. Merely generically encompassing certain of the structures in claim 5, alone, is insufficient to suggest them under 35 USC §103 without direction in the reference which would bring one of ordinary skill to the various selections necessary. This direction is not present in Saito, in which the mesogens, an "add-in" to the compounds of the 
	A) Examiner respectfully disagrees. Examiner did not add Archetti et al. to teach a formula I as argued by the applications. Archetti et al. is added to teach compound as recited by claim 1.  Archetti et al. explicitly teach suitable and preferred mesogenic co-monomers (compound) is formula M3  [0211]: 
    PNG
    media_image11.png
    86
    304
    media_image11.png
    Greyscale
 , wherein P1 and P2 each, independently of one another, denote a polymerisable group [0212] , Sp1 and Sp2 each, independently of one another, denote a  single bond or space group [0213], r  and L on each occurrences denote an alkoxy group [0221] meeting the limitation of a compound of formula I1: 
    PNG
    media_image12.png
    83
    288
    media_image12.png
    Greyscale
wherein  the compounds contain at least one substitutent L that denotes La, one R is H and one R is P-Sp as instantly claimed. Archetti explicitly disclose P1 to P2 each independently of another is preferably polymerisable group consisting of acrylate or methacrylate [0212]. Although Archetti et al. do not explicitly disclose any examples of the compounds having at least one substitute L that denotes an alkoxy group with 1 to 12 C atoms that is straight-chain or branched and is optionally fluorinated as instantly claimed, Archetti et al. explicitly teach in paragraph [0227] that L on each occurrence, identically or differently, is more preferably F, CH3, OCH3, COCH3 or OCF3. Archetti et al. teach particular preference is given to the polymerisable compounds of the formula M in view of providing suitable polymerisation, low threshold voltages, low rotational viscosities and pretilt angles [0230-0232]. Therefore, one of ordinary skill in the art would be motivated to have at least one of L of formulas M as taught by Archetti et al. to include OCH3, or OCF3 in view of providing suitable polymerisation, low threshold voltages, low rotational viscosities and pretilt angles. Also, one of ordinary skill in the art would be guided by or specifically directed to the “preferred “language recited by Archetti et al.   
	Furthermore, claim 5 is not an independent claim as argued by applicants. Claim 5 depends on claim 1. 
	Therefore, the rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722